        Case 3:19-cv-02231-WHO Document 1 Filed 04/24/19 Page 1 of 10

 1    Ronald L. Richman (SEN 139189)
      Sarah Bowen (SEN 308633)
 2    BULLIVANT HOUSER BAILEY PC
      101 Montgomery Street, Suite 2600
 3    San Francisco, CA 94104-4146
      Telephone: 415.352.2700
 4    Facsimile; 415.352.2701
      E-mail:ron.richman@bullivant.com
 5    E-mail:sarah.bowen@hullivant.com

 6    Attorneys for Plaintiffs

 7
 8                                        UNITED STATES DISTRICT COURT

 9                                     NORTHERN DISTRICT OF CALIFORNIA

10
11
12   BOARD OF TRUSTEES OF THE CEMENT                           Case No.:
     MASONS HEALTH AND WELFARE TRUST
13   FUND FOR NORTHERN CALIFORNIA;                             COMPLAINT FOR BREACH OF
     BOARD OF TRUSTEES OF THE CEMENT                           COLLECTIVE BARGAINING
14   MASONS VACATION-HOLIDAY TRUST                             AGREEMENT, TO RECOVER
     FUND FOR NORTHERN CALIFORNIA;                             UNPAID TRUST FUND
15   BOARD OF TRUSTEES OF THE CEMENT                           CONTRIBUTIONS, FOR BREACH OF
     MASONS PENSION TRUST FUND FOR                             CONTRACT/PAYMENT PLAN AND
16   NORTHERN CALIFORNIA; AND BOARD OF                         FOR A MANDATORY INJUNCTION
     TRUSTEES OF THE CEMENT MASONS
17   TRAINING TRUST FUND FOR NORTHERN
     CALIFORNIA,                                                [29 U.S.C. §185(A); 29 U.S.C. §§1109,
18                                                              1132(G)(2), 114; 28 U.S.C. §1367(A)]
                                    Plaintiff,
19
               vs.
20
     C. APARICIO, CEMENT CONTRACTOR, INC.,
21   a California corporation.

22                                  Defendant.

23
24            Now comes the plaintiffs, hereinabove named, and for their causes of action against

25   defendants, allege as follows:

26                                               I. JURISDICTION

27            1.        This is an action for damages for breach of the collective bargaining agreement

28   described below, for recovery of unpaid trust fund contributions, for breach of fiduciary duty



     4843-0486-0820.1 30011/00064                      -1
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
        Case 3:19-cv-02231-WHO Document 1 Filed 04/24/19 Page 2 of 10

 1   and for injunctive relief. This Court has jurisdietion of the action under and pursuant to the
 2 provisions of 29 U.S.C. §185 (§301 of the Labor Management Relations Act of 1947, as
 3   amended) and 29 U.S.C. §§1132(a)(3) and 1132(e)(1) (§§502(a)(3) and 502(e)(1) of the
 4   Employee Retirement Ineome Seeurity Act of 1974, as amended) (“ERISA”). The suit arises

 5   from the defendants’ failure to make trust fund contributions as required by the eolleetive
 6 bargaining agreement, by the written trust agreements, and by provisions of federal law. This is
 7   a further aetion for damages for breaeh of eontraet/payment plan and personal guaranty, arising

 8   out of the same transaetion, defendants’ obligation to pay its trust fund eontribution. This eourt
 9 has supplemental jurisdietion over the breaeh of eontraet/payment plan and personal guaranty
10 eause of aetion under 28 U.S.C. § 1367(a).
11                                   II. INTRADISTRICT ASSIGNMENT
12            2.        Venue of the within aetion is properly laid in the U.S. Distriet Court for the
13   Northern District of California in that, under ERISA §502(e)(2), 29 U.S.C. §1132(e)(2),
14   eontributions are made to, and benefits are paid from, a eorporate eo-trustee bank in the
15 Northern District of California.
16                                                III. PARTIES
17             3.       The Cement Masons Health and Welfare Trust Fund for Northern California,
18   Cement Masons Vaeation-Holiday Trust Fund for Northern California, Cement Masons Pension
19   Trust Fund for Northern California, and Cement Masons Training Trust Fund for Northern
20   California are the plaintiffs herein. The Cement Masons Health and Welfare Trust Fund for
21   Northern California, Cement Masons Vacation-Holiday Trust Fund for Northern California,
22   Cement Masons Pension Trust Fund for Northern California, and Cement Masons Training
23   Trust Fund for Northern California (the “Trust Funds”) are trust funds organized under and
24 pursuant to the provisions of §§302(e)(5) and 302(e)(6) of the Labor Management Relations Aet
25   of 1947, as amended, 29 U.S.C. §§ 186(e)(5) and 186(c)(6). The Trust Funds were established
26 through eolleetive bargaining agreements between tbe Distriet Couneil of Plasters and Cement
27 Masons of Northern California and employer assoeiations representing eonstruction industry
28   employers doing business in Northern California. The Trust Funds are employee benefit plans



     4843-0486-0820.1 30011/00064                       -2-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
        Case 3:19-cv-02231-WHO Document 1 Filed 04/24/19 Page 3 of 10

 1   created by written trust agreements subject to and pursuant to §§3(3) and 3(37) of ERISA,
 2   29 U.S.C. §§1002(3) and (37). The Boards of Trustees, as fiduciaries, are the plaintiffs, who

 3   sue on behalf of the Trust Funds.
 4            4.        Each of the Trust Funds is a third party beneficiary of the colleetive bargaining

 5   agreement described below.

 6            5.        At all times mentioned herein, each of the Trust Funds was an express trust
 7   created by a written trust agreement subject to and pursuant to §302 of the Labor Management

 8   Relations Act, 29 U.S.C. §186, and a multi-employer benefit plan within the meaning of

 9   sections 3 and 4 of ERISA, 29 U.S.C. §§1002, 1003.

10            6.        The Trust Funds provide a variety of benefits for cement masons, retired cement
11   masons and other related covered employees on whose behalf contributions are made pursuant
12 to collective bargaining agreements. The duties of the Board of Trustees of the Trust Funds
13   include ensuring that employers who are signatories to said collective bargaining agreements

14   comply with the terms of those agreements with respect to payments and contributions to the
15   Trust Funds.
16            7.        Plaintiffs are informed and believe, and upon that ground allege, that at all times
17   material hereto, defendant C. Aparicio, Cement Contractor, Inc. (“C. Aparicio”) was and is a

18   California corporation with its principal place of business located in San Jose, California.
19   Plaintiffs are further informed and believe, and upon that ground allege, that C. Aparieio is and
20   has been an employer within the meaning of section 3(5) and section 515 of ERISA, 29 U.S.C.
21   §§1002(5), 1145 and an employer in an industry affecting commerce within the meaning of
22   Seetion 301 of the LMRA, 29 U.S.C. §185.

23                                       IV. FIRST CLAIM FOR RELIEF
24                                  (Breach of Collective Bargaining Agreement)
25            8.        Plaintiffs reallege and ineorporate by reference, as though fully set forth, the
26   allegations contained in paragraphs 1 - 7 of this Complaint.
27            9.        C. Aparicio, formerly known as Aparicio & Nunes, California Contractor’s
28   License 223699, exeeuted a Memorandum Agreement by which C. Aparicio became bound to a



     4843-0486-0820.1 30011/00064                       -3-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
        Case 3:19-cv-02231-WHO Document 1 Filed 04/24/19 Page 4 of 10

 1   written collective bargaining agreement with the District Council of Operative Plasterers and
 2   Cement Masons of Northern California (“Cement Masons Union”), known as the “Master
 3   Agreement.” Currently, the “Master Agreement” is the Master Labor Agreement between

 4 Associated General Contractors of California, Inc. and District Council of Plasterers and
 5   Cement Masons of Northern California. The Memorandum Agreement was signed on
 6 August 28, 1968. In 1971, C. Aparicio obtained a new California Contractor’s License,
 7 No. 267391, began operating as C. Aparicio, Cement Contractor, Inc., and reported to the
 8   Cement Masons Trust Funds as C. Aparicio, Cement Contractor, Inc. In agreeing to be bound

 9 to the Master Agreement, defendant agreed to be subject to and bound by all provisions and
10   conditions of the written Trust Agreements which established the trust funds. Pursuant to the
11   provisions of the Master Agreement, defendant agreed to be bound by all terms relating to
12   wages, hours and conditions of employment prescribed therein with the Cement Masons Union.
13             10.      By virtue of the Master Agreement and written trust agreements, defendant
14 promised and agreed that: (1) it would pay employee fringe benefit contributions into each
15   Trust Fund in regular monthly installments commencing on or before the 15th day of the month

16   immediately succeeding the month in which the employee’s work was performed; (2) that in the

17   event that any of said monthly installments were not paid in full on or before tbe 25th day of the

18   month in which such contributions became due, it would pay interest on the delinquent

19   contribution in the amount of 1.5% per month until paid in full, and would also pay the amount
20   of $150 for each delinquent contribution as liquidated damages, and not as a penalty; and
21   (3) that if any suit with respect to any of said contributions or payments were filed against them,
22   it would pay into said Trust Funds the attorneys’ fees, costs and all other expenses incurred in

23   connection with such suit.
24            11.       The Master Agreement between the Cement Masons Union and C. Aparicio has
25   never been terminated.
26            12.       Plaintiffs have performed all conditions, covenants and promises on their part to
27 be performed in accordance with the terms and conditions of the Master Agreement and Trust
28   Agreements.



     4843-0486-0820.1 30011/00064                        4-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
        Case 3:19-cv-02231-WHO Document 1 Filed 04/24/19 Page 5 of 10

 1            13.       Within four years last past, defendant materially breached and broke the
 2   aforesaid Master Agreement and trust agreements in the following respects:

 3                      a.          by reporting, but failing to pay all employee fringe benefit contributions

 4                                  for its covered employees reported into each Trust Fund (reported, not

 5                                  paid) for the period June- December, 2017, January, February, April-

 6                                  December, 2018, and January - March, 2019 in the principal amount of

 7                                  $835,435.06, according to proof at trial; and

 8                      b.          by failing to pay interest and liquidated damages on the unpaid and

 9                                  delinquent employee fringe benefit contributions (reported, not paid), for

10                                  the period June- December, 2017, January, February, April -

11                                  December, 2018, and January - March, 2019, according to proof at trial.

12            14.       The aforesaid material breaches proximately caused damages to plaintiffs in the

13   following approximate amounts, all according to proof at trial: (a) for unpaid contributions

14   (reported, not paid) in the principal amount of $835,453,066 plus interest and liquidated

15   damages in an amount to be proved at trial. Interest will continue to accrue at the rate of 1.5%

16   each month during the pendency of this lawsuit.

17            15.       Plaintiffs have incurred and will continue to incur attorneys’ fees in the within

18   action. Pursuant to the provisions of the Master Agreement and the trust agreements, plaintiffs

19 request that the Court award plaintiffs their attorneys’ fees and costs incurred in the bringing of
20 the within action.
21            WHEREFORE, plaintiffs pray for judgment as set forth below.
22                                        V. SECOND CLAIM FOR RELIEF
23                                  (Recovery of Unpaid Trust Fund Contributions)
24                                              (ERISA §§502(g)(2), 515)
25            16.       Plaintiffs reallege and incorporate by reference, as though fully set forth, the

26   allegations contained in paragraphs 1 - 15 of this Complaint.
27            17.       ERISA Section 515, 29 U.S.C. §1145, requires defendant to make such
28   contributions to the plaintiff Trust Funds as are required under the terms of its collective



     4843-0486-0820.1 30011/00064                          -5-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
        Case 3:19-cv-02231-WHO Document 1 Filed 04/24/19 Page 6 of 10

 1   bargaining agreement with the Union. Pursuant to the provisions of their trust agreements,
 2 plaintiffs are entitled to enforee defendant’s obligations to make those contributions.
 3             18.      Defendant reported, but failed to pay (reported, not paid), all employee fringe
 4 benefit contributions into each Trust Fund for the period June- December, 2017, January,
 5   February, April- December, 2018, and January - March, 2019 in the principal amount of
 6   $835,435.06, according to proof at trial. Defendant is further obligated by the provisions of the
 7   Master Agreement and the Trust Agreements to pay interest on unpaid contributions at the rate

 8   of 1.5% per month until paid and liquidated damages in the amount of $150 for each month that

 9   defendant failed to timely report and pay all employee fringe benefit contributions into each
10   Trust Fund.

11             19.      Pursuant to the provisions of ERISA, Section 502(g)(2), 29 U.S.C. §1132(g)(2),
12 plaintiffs are entitled to the following statutory relief:
13                      a.          Section 502(g)(2)(B): for contributions not reported, an award in the
14                                  principal balance of $835,435.06, according to proof at trial;
15                      b.          Section 502(g)(2)(B): for contributions not reported and not paid, an
16                                  award of interest on the unpaid fringe benefit contributions at the rate of
17                                  1.5% per month, from the date of the delinquency, until the date of
18                                  judgment, calculated to be $166,440.11 as of April 11, 2019, according to
19                                  proof at trial; and
20                      c.          Section (g)(2)(C): the additional award of an amount equal to the greater
21                                  of (i) interest on the unpaid fringe benefit contributions at the rate of
22                                  1.5% per month, from the date of the delinquency, until the date of
23                                  judgment or; (ii) liquidated damages under the Master Agreement and
24                                  trust agreements of $150 for each month that defendant failed to timely

25                                  report and pay all employee fringe benefit contributions into each Trust
26                                  Fund, calculated to be $166,440.11 as of April 11, 2019, according to
27                                  proof at trial, for contributions not paid.
28


     4843-0486-0820.1 30011/00064                            -6-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
        Case 3:19-cv-02231-WHO Document 1 Filed 04/24/19 Page 7 of 10

 1            20.       Plaintiffs have incurred and will continue to ineur attorneys’ fees in the within
 2   action. Pursuant to the provisions of §502(g)(2)(D) of ERISA, 29 U.S.C. §1132(g)(2)(D),

 3   plaintiffs request that the Court award plaintiffs their attorneys’ fees and costs incurred in the

 4   bringing of the within action.
 5            WHEREFORE, plaintiffs pray for judgment as set forth below.

 6                                     VI. THIRD CLAIM FOR RELIEF
 7                                     (Breach of Contract/Payment Plan)
 8                                       (ERISA §§409(a) and 502(a)(2))

 9            21.       Plaintiffs reallege and incorporate by reference, as though fully set forth, the

10   allegations contained in paragraphs 1 - 20 of this Complaint.
11            22.       As a related transaction to the ERISA claim, identified above, and in conjunction

12   with C. Aparicio’s duty to pay trust fund contributions on behalf of its covered employees,

13   C. Aparicio entered into a written Payment Plan with plaintiffs to pay to plaintiffs trust funds

14   contributions for the period July-September, November - December, 2016 and January, 2017 in

15   the principal amount of $129,328.42. Payment was to be made in full, with three installments,

16   due on March 28, April 28 and May 28, 2017. Payment of $44,360.77 was received and applied

17   to the outstanding principal contributions, leaving a principal balance due of $84,967.65, no part

18   of which has been paid, despite demand.
19            23.       Plaintiffs have performed all conditions, covenants and promises on their part to

20   be performed in aecordance with the terms and conditions of the Payment Plan.
21            24.       Within four years last past, defendant materially breached and broke the Payment
22   Plan by paying the sum of $44,367.77, and leaving a principal balance due in the amount of

23   $84,967.65, no part of which has been paid. Despite demand, defendant has failed and refused
24   to pay this remaining balance, or any portion of this remaining balance, and the same is due,

25   owing and payable.
26            25.       The aforesaid material breaches proximately caused damages to plaintiffs in the

27   following approximate amounts, all according to proof at trial; unpaid principal contributions in
28


     4843-0486-0820.1 30011/00064                       -7-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
        Case 3:19-cv-02231-WHO Document 1 Filed 04/24/19 Page 8 of 10

 1   the amount of $84,967.65, according to proof at trial. Interest will continue to accrue at the rate
 2   of 10% per annum.

 3            26.       Plaintiffs have incurred and will continue to incur attorneys’ fees in the within
 4   action. Pursuant to the provisions of the Master Agreement and the trust agreements, plaintiffs
 5   request that the Court award plaintiffs their attorneys’ fees and costs incurred in the bringing of
 6 the within action.
 7            WHEREFORE, plaintiffs pray for judgment as set forth below.
 8                                   VIL FOURTH CLAIM FOR RELIEF
 9                                           (Mandatory Injunction)
10            27.       Plaintiffs reallege and incorporate by reference, as though fully set forth, the
11   allegations contained in paragraphs 1 - 26 of this Complaint.
12            28.       Pursuant to the terms and conditions of the Master Agreement and Trust
13   Agreements, defendant C. Aparicio is required to allow the Trust Funds access to its books and
14   records to determine the amount of trust fund contributions due and owing. Plaintiffs have, as
15   one of their purposes, the obligation to ensure that contributions required to be made to the Trust
16   Funds are fully and correctly made. The purposes of the respective funds are to provide health
17   and welfare, vacation, pension and other benefits for cement masons, retired cement masons and
18   other related covered employees on whose behalf contributions are made, which benefits are
19   supported by such contributions, and to ensure that employers who are signatories to the
20   collective bargaining agreement referred to herein comply with the terms of the agreement with
21   respect to the payment of contributions to the Trust Funds.
22            29.       Pursuant to ERISA §502(g)(2)(E), 29 U.S.C. § 1132(g)(2)(E), the Court may
23   award such other legal or equitable relief as the Court deems appropriate, and pursuant to
24   ERISA §502(a)(3), 29 U.S.C. §1132(a)(3), plaintiffs are entitled to obtain appropriate equitable
25   relief for the breaches alleged herein. Plaintiffs seek a mandatory injunctive order of this Court
26   ordering and requiring defendant C. Aparicio to permit plaintiffs’ auditor access to the books
27   and records of defendant C. Aparicio in order to permit plaintiffs to verify the precise amounts
28   owed by defendants to the Trust Funds.


     4843-0486-0820.1 30011/00064                       -8-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
        Case 3:19-cv-02231-WHO Document 1 Filed 04/24/19 Page 9 of 10

 1            30.       Plaintiffs seek a mandatory injunctive order from this Court because plaintiffs
 2 haye no adequate legal remedy in that an audit of the books and records of defendant
 3   C. Aparicio is the only means to accurately verify the additional amounts owed by defendant to

 4 the Trust Funds.
 5            WHEREFORE, plaintiffs pray for judgment as follows.

 6                                            VIII. RELIEF REQUESTED

 7             1.       On the First Claim for Relief, for damages for breach of the collective bargaining

 8   agreement for judgment against defendant: (a) for unpaid contributions (reported, not paid) in

 9 the principal amount of $835,435.06 plus interest and liquidated damages in an amount to be
10 proved at trial; and (b) such other or further amounts as may be shown at trial and as may be
11   discovered after plaintiffs have had the opportunity to conduct an audit of defendant
12   C. Aparicio’s books and records, for costs of suit, attorneys’ fees and for such other further

13   relief as the Court may deem just and proper.
14            2.        On the Second Claim for Relief, for recovery under ERISA §502(g)(2),

15   29 U.S.C. §1132(g)(2), for judgment against defendant as follows:
16                      a.          Under Section 502(g)(2)(A) - for unpaid contributions (reported, not

17                                  paid) in the principal amount of $835,435.06, according to proof at trial;

18                      b.          Under Section 502(g)(2)(B) - an award of interest on the unpaid fringe

19                                  benefit contributions on the contributions reported, but not paid, at the

20                                  rate of 1.5% per month, from the date of delinquency, until the date of
21                                  judgment, calculated to be $$166,440.11 as of April 11, 2019;
22                      c.          Under Section 502(g)(2)(C) - the additional award of an amount equal to

23                                  the greater of (i) interest on the unpaid fringe benefit contributions at the
24                                  rate of 1.5% per month, from the date of delinquency, until the date of
25                                  judgment; or (ii) liquidated damages under the Master Agreement and
26                                  trust agreements of $150 for each month that defendant failed to timely

27                                  report and pay all employee fringe benefit contributions into each Trust
28                                  Funds, calculated to be $$166,440.11 as of April 11, 2019. In addition.


     4843-0486-0820.1 30011/00064                            -9-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
       Case 3:19-cv-02231-WHO Document 1 Filed 04/24/19 Page 10 of 10

 1                                  plaintiffs seek costs of suit, attorneys’ fees and for such other further
 2                                  relief as the Court may deem just and proper.

 3            3.        On the Third Claim for Relief, for damages for Breach of Contract/Payment
 4   Plan, for judgment against defendant for unpaid contributions in the principal amount of
 5   $84,967.65, according to proof at trial, for interest in the amount of 10% per annum, and for

 6   such other further relief as the Court may deem just and proper. In addition, plaintiffs seek costs

 7   of suit, attorneys’ fees and for such other further relief as the Court may deem just and proper.
 8            4.        On the Fourth Claim for Relief, that defendant be compelled to forthwith submit

 9 to an audit by an auditor selected by plaintiffs, which audit is to be conducted at the premises of
10   defendant during business hours, at a reasonable time or times, and to allow said auditor to
11   examine and copy such books, records, papers and reports of defendant C. Aparicio that are
12   relevant to the enforcement of the collective bargaining agreement and trust agreements,
13   including, but not limited to, the following for the period July 1, 2015 through the present:
14                      California Quarterly Report of Wages, Form DE-6; Federal Tax
                        Forms W-3/W-2 and 1069/1099; Payroll Registers/Joumals;
15                      Individual Earnings Records; Source Records, including time cards
                        and time card summaries for all employees; contribution reports for
16                      all trust funds; workers’ compensation reports; certified payroll
                        reports; personnel records indicating job classifications and
17                      hire/termination dates; cash disbursement journal; vendor invoices;
                        copies of subcontract agreements; cash receipts journal; general
18                      ledger; job cost records; records of related entities; and any other
                        books and records that may be necessary to complete the auditor’s
19                      determination or provide additional explanation.

20            In addition, plaintiffs seek costs of suit, attorneys’ fees and for such other further relief
21   as the Court may deem just and proper.
22   DATED: April 24, 2019
23                                                          BULLIVANT HOUSER BAILEY PC
24
25                                                          By                 ------- -
                                                                 Ronald L. Richman
26                                                               Sarah Bowen
27                                                         Attorneys for Plaintiffs
28


     4843-0486-0820.1 30011/00064                           -10-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
